Dismissed and Memorandum Opinion filed May 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01014-CV

                    ROSALIE BRANDY HART, Appellant
                                       V.
                      PAUL ROBERT HART, Appellee

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-30834

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed September 20, 2012. The clerk’s
record was filed January 25, 2013. The reporter’s record was filed December 14,
2012. No brief was filed.

      On March 21, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before April 22, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                        2